Case 2:20-mj-00228-BAT Document 4 Filed 08/31/21 Page 1 of 2

CERTIFIED TRUE COPY
ATTEST: WILLIAM M. MCCOOL
7 vos Clerk, U.S. District Court
AO 93 (Rev. 12/09) Search and Seizure Warrant Western District of Washington

UNITED STATES DISTRICT COURT ~ |

for the
Western District of Washington

 

In the Matter of the Use of:
(Briefly describe the property to be searched
or identify the person by name and address)

Case No, MjJ20-228

A Cell-Site Simulator to Locate the Cellular Device
Assigned Call Number 425-249-1 423

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of _ Washington

(identify the person ov describe the property to be searched and give its location).
See Attachment A, attached hereto and incorporated by reference.

The person or property to be searched, described above, is believed to conceal (identifi the person or describe the

property to be seized):

See Attachment B, attached hereto and incorporated by reference..

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before _May14,2020 0
(nat to exceed 14 days)
© in the daytime 6:00 a.m. to 10 p.m. M at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
any U.S. Magistrate Judge in Western Dist. of Washington.
(name)

V1 | find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) 0 for ee days (not to exceed 30).

V4 until, the facts justifying, the later speci

date of 07/27/2020.

  
  

City and state: Seattle, Washington __ Brian A. Tsuchida, Chief U.S. Magistrate Judge

Printed name and title
Case 2:20-mj-00228-BAT Document4 Filed 08/31/21 Page 2 of 2

AO 93 (Rev, 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
My70-228 ee \r6e pos
Inventory made in the presence of :
ee

 

Inventory of the property taken and name of any person(s) seized:

“Pres we LoeATerD> perm

 

Certification

 

| declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: 9/3/2020 ~

executing officer ee
sr Fer w_ \ atetpo S as

Printed name and title

   
  

 

 

 

 
